Citation Nr: 1023469	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an unspecified 
neurological disability of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In June 2008, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record. 

This appeal was previously before the Board in September 
2008.  The Board remanded the claim so that the Veteran could 
be provided additional notice, additional records could be 
obtained, and an additional VA examination could be 
scheduled.  The case has been returned to the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.32(a) and as interpreted by the courts are applicable to 
this appeal.  Following a September 2008 Board remand, the 
Appeals Management Center (AMC) provided additional VCAA 
notice in an October 2008 letter, which included information 
regarding how the VA determines disability ratings and 
effective dates, as directed by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

As noted in the September 2008 Board remand, in the service 
representative's briefs and in his presentation during the 
video conference, the representative requested an additional 
VA examination because the examiner in the July 2006 VA 
examination did not have access to the claims file at the 
time he examined the Veteran.  The July 2006 VA examiner's 
report on the Veteran's peripheral nerves found some evidence 
of a left median nerve disability that was noted to be at 
least as likely as not related to service.  The examination 
was largely confined to the Veteran's left upper extremity, 
but the examiner did opine that it was less likely than not 
that the Veteran's complaints of cramping in both hands was 
related to median neuropathies, nor did he see any evidence 
that they were related to service.  The RO subsequently 
granted the Veteran service connection for left median 
neuropathy, nondominant; and, relying on the July 2006 
examination, denied service connection for a neurological 
disability of the right upper extremity.  

In September 2008, the Board remanded for a VA examination, 
and was properly notified of the date of the examination. The 
Veteran failed to report to a VA examination scheduled in 
March 2010.  The nature of the claimed disorder is such that 
a medical opinion based on a review of the claims folder and 
examination of the Veteran would be of great value in 
evaluating this claim.  Further, the Veteran's representative 
has requested that the Veteran be given another opportunity 
to appear for an examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurology examination.  All indicated 
tests and studies are to be performed, 
and a comprehensive social and 
occupational history is to be obtained.  
Prior to the examination, the claims 
file and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  Following a review of 
the claims file and an interview and 
examination of the Vetera, the 
physician must issue an opinion as to 
whether the Veteran has a neurological 
disability of the right upper 
extremity, and, if so, whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
neurological disability of the right 
upper extremity is related to service.  

If any disability of the right upper 
extremity is not related to service, 
then the examiner is to offer an 
opinion as to whether it is as least as 
likely as not that any neurological 
disability of the right upper extremity 
is secondary to, or aggravated by the 
service-connected left upper extremity 
median neuropathy.  All opinions 
rendered by the physician are to 
include sustainable reasons and bases 
to support the opinions. 

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications (AMIE or otherwise), 
including the address where the notice 
was sent, and indications of any 
failure to report for the examination, 
must be associated with the claims 
file.  The Veteran is to be advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


